LEW|S
smsaols

B|SGAARD
&SMll-lLlP

AllmVSAl LNI

\Q®`l¢\UlAUNo-¢

NNNNNNNNNo-\c_c_o_o_\-\_o-o_\_
@`l¢\UcAUNl-‘Q\Q®~l¢\tll&b)l~)o_¢

 

 

Case 3118-cv-00562-MN|D~CBC Document 25 Filed 01/08/19 Page 1 of 3

RoBERT w. FREEMAN /

Nevada Bar No. 3062 t/
PRISCILLA L. o’BRlANT _E'LN$§RE° _§§§52{3£3“

Nevada Bar No. 010171

LEWIS BRlSBOIS BISGAARD & SMITH LLP cOUNSEL/PAR“ES oF RECORD

§385 S. Rainbow Boulevard, Suite 600 g
as Vegas, Nevada 89118 -

702.893.3383 JAN 2019

FAX: 702.893.3789

Attorneys for Defendant Garrsion Property and CLERK US DISTR|CT COURT

Casualty Insurance Company dba USAA DlSTR|CT OF NEVADA
BY! DEPUTY

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
O/Q.bn€»
WAYNE C. GOODRICH, CASE NO. 311 8-cv-00562-MMD-CBC
Plaintiff, DEFENDANT GARRISON PROPERTY
AND CASUALTY INSURANCE
vs. COMPANY’S MOTION FOR LEAVE TO

ALLOW ITS COUNSEL TO APPEAR
GARRISON PROPERT¥ AND CASUALTY TELEPHONICALLY FOR CASE
INSURANCE COMPANY dba USAA, MANAGEMENT CONFERENCE

Defendant.

 

 

COMES NOW Defendant GARRISON PROPERTY AND CASUALTY INSURANCE
COMPANY (“Def`endant” or “Garrison”), through its attorneys of record, the law firm of LEWIS
BRISBOIS BISGAARD & SMITH LLP, and moves the Court pursuant to ECF No. 14 for leave
for the undersigned counsel to appear telephonically at the January 18, 2019 Case Management
Conference before the Honorable Magistrate Judge Carla Baldwin Carry. The Case Management
Conference is scheduled for 10:00 a.m. on January 18, 2019 in Reno, Nevada. (Id.).

ln support of the instant motion, Defendant states as follows:

l. Counsel for both parties have been in communication regarding this matter, and
worked together to tile the Joint Case Management Conference Report on January 4, 2019. (ECl-`
No. 23).

2. A telephonic appearance will not inhibit the undersigned counsel’s ability to

participate in the Case Management Conference fully, but it will enable Defendant to avoid

4843~52 l 5-322 l .l

 

~v(`¢

LEW|S
amssots

&MlHll.P

A||Om¢¥$ Al LAVI

\$W\l¢\UlAUNo-s

NNNNNNNNNo-¢o_i_o-¢l_o_o-¢o_o-o_
M\l¢\Ulele-‘G\G®~l¢\wldwN\-»¢

 

 

Case 3:18-cv~00562-MMD-CBC Document 25 Filed 01/08/19 Page 2 of 3

excessive litigation costs associated with travel from Las Vegas (where the undersigned counsel’s
office is located) to Reno to attend a hearing at 10:00 a.m.

3. Counsel for Plaintiff has also moved to appear telephonically. (ECF No. 24).

Based on the foregoing, Defendant respectfully requests the Court grant its Motion for
Leave to Allow Defendant’s Counsel to Appear Telephonically at the Case Management
Conference.

DATED this 8TH day of January, 2018.

LEWIS BRISBOIS BISGAARD & SMITH LLP

By /s/ Priscilla L. O’Briant
ROBERT W. FREEMAN, ESQ.
Nevada Bar No. 3062

PRISCILLA L. O’BRIANT, ESQ.
Nevada Bar No. 010171
6385 S. Rainbow Boulevard, Suite 600

Las Vegas, Nevada 891 18
Attorneys for Defendant Garrsion Property and
Casualty lnsurance Company dba USAA

 

IT IS SO ORDERED

//

GISTRKZ`E JUDGE

DATED: /z[z_O_/§

 

4343-52\5-322\.1 2

 

